Citation Nr: 1032324	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome (MDS), to include as secondary to aviation fuel 
exposure.  

2.  Entitlement to service connection for peripheral neuropathy 
of both upper and lower extremities, to include as secondary to 
aviation fuel exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, served on active duty 
from October 1951 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a September 2008 VA Form 9 the Veteran requested a hearing 
before the Board.  Subsequently, in another September 2008 VA 
Form 9 the Veteran withdrew his request for a Board hearing and 
instead requested an RO hearing.  The Veteran and his wife 
testified at a hearing before the RO in January 2009.  A 
transcript of this proceeding has been associated with the claims 
file.  

The issue of entitlement to service connection for Agent 
Orange Syndrome has been raised by correspondence dated in 
May 2008, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends that he was exposed to several harmful 
chemicals, including benzene, during his 11 years of service as 
an aircraft refueling specialist with the United States Air 
Force.  Unfortunately, there is no Form DD 214 in the claims file 
confirming the alleged military occupational specialty, nor are 
there any other official records in the claimant's file 
supporting this assertion.  A review of the claims file shows 
that the RO made several requests to the National Personnel 
Records Center (NPRC) to verify the Veteran's claimed exposure to 
aviation fuel (benzene), most recently in July 2007 and October 
2007.  A December 2007 response notes the following:  "NPRC 
REPLY TO 5/1/07 REQUEST 019 STATED:  'AWAITING RECORD ORDER 
20070618, ALJOHNSON' PLEASE PROVIDE FOLLOWUP STATUS ON REQUEST 
FOR PERSONNEL FILE."  On remand, the RO should follow-up with 
the NPRC to determine whether the Veteran's DD 214 and/or 
personnel file have been located.  The search must continue until 
it is concluded that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).    

In an October 2007 letter, the RO notified the Veteran that it 
had submitted a third request to the NPRC for records.  There is 
no indication that the RO notified the Veteran to let him know 
that the request was unsuccessful as required by 38 C.F.R. 
§ 3.159(e). 

The Veteran was diagnosed with MDS in January 2006 and peripheral 
neuropathy of the bilateral upper and lower extremities in April 
2006.  The Veteran has submitted two statements from his private 
physicians regarding a possible relationship between the 
MDS/peripheral neuropathy and the claimed exposure to aviation 
fuel.  In a February 2007 statement Dr. J.W.A. noted that the 
medical literature indicated that exposure to volatile compounds 
including benzene and gasoline led to a higher incidence of MDS 
and peripheral neuropathy.  Dr. J.W.A. did not address the 
specifics of the Veteran's case.  

In a February 2009 statement, Dr. M.M.B. opined that the 
Veteran's exposure to numerous volatile compounds during military 
service led to his MDS and peripheral neuropathy.  

The Veteran has also submitted an article entitled "Benzene" 
which notes that benzene is a human carcinogen.  In connection 
with this claim a VA opinion was obtained in April 2008 and noted 
the following:  "Review of the literature reveals no connection 
between aircraft refueling and myelodysplastic syndrome or 
peripheral neuropathy.  If these conditions were related it would 
be a well known cause and well documented in the literature."  
The April 2008 VA examiner also indicated that the claims file 
had been reviewed in making this opinion.  

Given the conflicting opinions in this case, on remand the RO 
should request that another VA examiner review the claims file 
and provide an opinion as to whether it is at least as likely as 
not that the Veteran's alleged exposure to harmful chemicals, to 
include benzene, during his military service resulted in his 
subsequent diagnoses of MDS and/or peripheral neuropathy.  The 
Veteran's representative noted that the April 2008 VA opinion was 
provided by a physician's assistant.  On remand, the requested 
opinion should be provided by an appropriate physician.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Make a follow-up attempt to obtain all of 
the claimant's service personnel records, 
including his Form DD 214 and all other 
documents which might verify his military 
occupational specialty.  If these records 
are unobtainable a negative reply should 
be noted in writing and associated with 
the claims folder and the Veteran should 
be notified.  

2.	After completion of the foregoing, forward 
the claims file to an appropriate VA 
physician for an opinion as to whether the 
Veteran's alleged exposure to harmful 
chemicals, to include benzene, during his 
military service resulted in his subsequent 
diagnoses of MDS and/or peripheral 
neuropathy.

The claims file must be made available to 
the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the February 2007 
statement from Dr. J.W.A., the February 2009 
statement from Dr. M.M.B., and the April 
2008 VA opinion.

Based on a review of the record, the 
examiner must answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that either 
the Veteran's MDS and/or peripheral 
neuropathy are causally related to the 
Veteran's military service, to include as 
secondary to his alleged aviation fuel 
exposure?

A complete rationale should be provided for 
any opinion expressed.  

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


